

Ex 10.162.1

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


This First Amendment (this “Amendment”) to Executive Employment Agreement (the
“Agreement”) dated as of the 21st day of April, 2014, by and between Endo Health
Solutions Inc. (the “Company”), a wholly-owned subsidiary of Endo International
plc (“Endo”) and Susan Hall (the “Executive”) is effective as of April 22, 2014
(“Amendment Effective Date”). The Company and the Executive may be referred to
herein individually as a “Party” or collectively as the “Parties.” All terms not
defined herein shall have the meanings ascribed to them in the Agreement.


WHEREAS, the Parties entered into the Agreement to document the terms of the
Executive’s employment with the Company as its Executive Vice President, Chief
Scientific Officer and Global Head of Research & Development and Quality; and


WHEREAS, the Parties desire to amend the Agreement to correct an administrative
error.


NOW, THEREFORE, in consideration of the respective agreements of the Parties
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto, intending to be
legally bound, agree as follows:


1.
The Agreement is hereby amended by deleting original Section 5(e) and replacing
it with new Section 5(e) which shall read as follows:

(e)    Tax Equalization. The Company agrees to tax equalize Executive in respect
of Executive’s monetary remuneration under this Agreement, including Base
Salary, all payments and benefits provided under incentive plans and other
employee benefit plans, vacation pay, relocation reimbursements, severance pay,
tax equalization payments and any other forms of compensation provided pursuant
to this Agreement. Under this tax equalization arrangement, Executive will
engage a professional accounting firm reasonably acceptable to the Company with
offices in both Ireland and the U.S., the reasonable fees for which shall be
paid for by the Company, to prepare notional Irish and U.S. (including
Tennessee) tax returns in order to determine, for any particular calendar year,
the total Irish and U.S. (and Tennessee) income tax paid or payable in respect
of Executive’s monetary remuneration under this Agreement, inclusive of any
applicable foreign tax credits which Executive may be legally entitled to claim
in the U.S. in respect of taxes paid or payable in Ireland in that period (the
“Ireland/U.S. Calculation”). To the extent that the amount of tax paid or
payable under the Ireland/U.S. Calculation for any applicable taxation year
exceeds that amount which is paid or payable as income taxes under the U.S. tax
calculation, the Company will pay to Executive, as soon as reasonably
practicable following such determination, the difference, plus the appropriate
gross-up to the extent that such equalization payment itself may be subject to
tax in Ireland and/or the






--------------------------------------------------------------------------------



Ex 10.162.1

U.S. Such amounts shall each be paid in a lump-sum payment within thirty (30)
days of the determination of the applicable amount, and in no event later than
April 15th of the calendar year following the year after Executive remitted, or,
if earlier, was required to remit, the related taxes. The overall intent of this
provision is that Executive shall be in no better position with respect to
taxation and shall, on an after-tax basis reflecting both Irish and U.S. (and
Tennessee) taxes paid and payable and any adjustments paid or payable pursuant
to this section, receive the same amount of money that Executive would have
received had Executive earned such income entirely in and as a permanent
resident of Tennessee, but there shall be no adjustment to reflect fluctuating
monetary exchange rates. Executive will be responsible for compliance with all
applicable tax laws and regulations and for the payment of all income taxes,
property taxes, custom duties, fees, licenses, and other taxes imposed on
Executive by any authorities in Ireland, the U.S. or elsewhere.


2.
Except as expressly amended or otherwise modified hereby, all of the terms,
conditions and provisions of the Agreement shall remain in full force and
effect.







--------------------------------------------------------------------------------



Ex 10.162.1

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.


 
ENDO HEALTH SOLUTIONS INC.
 
 
 
By:
/S/ RAJIV DE SILVA
 
Name:
Rajiv De Silva
 
Title:
President & CEO
 
 
 
 
EXECUTIVE
 
 
 
By:
/S/ SUSAN HALL
 
Susan Hall







